DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed July 19, 2021. In the applicant’s reply; claim 11 was amended, claim 15 was cancelled, and claim 26 was newly added.  Claims 1-14 and 16-26 are pending in this application.

Response to Arguments
Applicants' amendments filed on July 19, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on April 28, 2021.
Applicant’s amendments overcome the rejections of c Claims 11-14, 16-22, and 24-25 under 35 U.S.C. 103(a) as being unpatentable over Maeda et al. (US PGPub US 2008/0091102 A1), hereby referred to as “Maeda”, in view of Collins et al. (US PGPub US 2014/0369577 Al), hereby referred to as “Collins”, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claim 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maeda et al. (US PGPub US 2008/0091102 A1), hereby referred to as “Maeda”, in view of Collins et al. (US PGPub US 2014/0369577 Al), hereby referred to as “Collins”, further in view of Georgescu et al. (US Patent US 9,668,699 B1), hereby referred to as "Georgescu", and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claim 15 is canceled by the applicants. 
Claims 1-14 and 16-26 (now renumbered as Claims 1-14 and 15-25 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the device of Claim 1 or the device of Claim 11, which specifically comprises the following features in combination with other recited limitations:
- An image processing device comprising: an electronic device programmed to:
- apply a filter parameter selection engine to an image environment of a medical image to calculate an image filter configuration for the medical image wherein the image environment includes values for one or more of a patient of the medical image, an imaging device used to acquire the medical image, and a medical context of the medical image; 
- apply an image filter with the image filter configuration to filter the medical image to generate a filtered medical image; 
- and display the filtered medical image on a display component; 
- wherein the image environment of the medical image includes parameters selected from a group consisting of: a body mass index (BMI); an imaged anatomy that is imaged by the medical image; an imaging study type; and a resolution of an imaging system used to acquire the medical image.
These limitations and their equivalents are recited in independent claims 1 and 11, making these claims allowable subject matter. Likewise claims 2-10 are dependent upon claim 1, claims 12-14 and 16-21 are dependent on claim 11. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

The prior art fails to teach the method of Claim 22, which specifically comprises the following features in combination with other recited limitations:
- An image processing method, the method performed by one or more processors, comprising: 
- selecting a filter type for an image environment of a reconstructed medical image wherein the image environment includes values for one or more of a patient of the medical image, an imaging device used to acquire the medical image, and a medical context of the medical image; 
- applying an image filter of the selected filter type to filter the reconstructed medical image to generate a filtered medical image; 
- and displaying the filtered medical image on a display component
As these limitations were in claim 22, and claims 23-26 are dependent upon claim 22, and encompass the limitations specified in claim 22, thereby making them allowable subject matter as well. 

	Some closely related prior art references are listed previously: Maeda et al. (US PGPub US 2008/0091102 A1), hereby referred to as “Maeda”, Collins et al. (US PGPub US 2014/0369577 Al), hereby referred to as “Collins”, Georgescu et al. (US Patent US 9,668,699 B1), hereby referred to as "Georgescu", and the references cited in form PTO-1449.  None of the references teaches the devices recited in claims 1 or 11, or the method recited in claim 22.  Both Maeda and Collins were used in combination to obviate the previously filed claimed limitations as they are both directed towards methods and system for filtering reconstructed medical image data. Georgescu was used in combination for also being directed towards the application of certain types of filters for reconstructed medical image data. With respect to claims 1 and 11, Applicant’s amendment to incorporate in previously image environment includes values for one or more of a patient of the medical image, an imaging device used to acquire the medical image, and a medical context of the medical image”. Maeda is directed towards the use of a single filter, and would not necessitate the inclusion of a filter selection engine. Collins and Georgescu are both directed towards filter selection for reconstructed medical image data, but it is unclear if the applied filters require all three types of parameters when determining an image environment.  As a result, the claimed language which is highly dependent upon the claimed limitations is not taught by the prior art references, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TAHMINA N. ANSARI
Examiner
Art Unit 2662

2662

/TAHMINA ANSARI/

July 31, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662